 


110 HR 3726 IH: To amend the Internal Revenue Code of 1986 to allow the deduction for real property taxes on the principal residences to all individuals whether or not they itemize other deductions.
U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3726 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2007 
Mr. Hill (for himself, Mr. Fossella, Mr. Burton of Indiana, Mr. Donnelly, Mr. Ellsworth, Mrs. Gillibrand, Mr. Hall of New York, Mr. Patrick J. Murphy of Pennsylvania, Mr. Pence, Ms. Berkley, Mr. Buchanan, Mr. Visclosky, and Mr. Kagen) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the deduction for real property taxes on the principal residences to all individuals whether or not they itemize other deductions. 
 
 
1.Short titleThe Act may be cited as the Property Tax Relief Act of 2007.  
2.FindingsThe Congress finds the following: 
(1)Healthcare costs have grown on average 2.5 percentage points faster than the United States gross domestic product since 1970. 
(2)The Secretary of Energy estimates that energy costs will continue to dramatically rise for at least the next 3 years. 
(3)The national average for property taxes is over $900, placing a large burden on middle class families. 
(4)Indiana property owners pay 3.4 percent of their income in property taxes, which is the 14th highest percentage in the Nation. 
(5)Indiana property taxes are predicted to jump another 25 percent in 2008. 
3.Deduction for real property taxes on principal residences allowed to all individuals whether or not they itemize other deductions 
(a)In generalSubsection (a) of section 62 of the Internal Revenue Code of 1986 (defining adjusted gross income) is amended by inserting after paragraph (21) the following new paragraph: 
 
(22)Principal residence real property taxesThe deduction allowed by section 164(a)(1) for State and local real property taxes on any residence allocable to the period during the taxable year that the residence is owned and used by the taxpayer as the taxpayer's principal residence (within the meaning of section 121).. 
(b)No effect on computation of alternative minimum taxable incomeThe last sentence of subparagraph (A) of section 56(b)(1) of such Code is amended by inserting before the period (other than the amount allowable under section 62(a)(22)).  
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
